Exhibit 10.12

SECOND AMENDMENT TO

MASTER SERVICES AGREEMENT

THIS SECOND AMENDMENT to the MASTER SERVICE AGREEMENT (“Amendment”) is effective
as of November 25, 2013 (“Amendment Effective Date”), by and among EVOKE PHARMA,
INC. (“Client”) and SYNTERACT, INC.

RECITALS

 

A. Client and Synteract, Inc. entered into a Master Services Agreement dated
January 30, 2009 and a Amendment No. 1 to Master Agreement for Services, dated
January 30, 2011 (collectively the “Agreement”);

 

B. Synteract, Inc. completed its acquisition of Harrison Clinical Research to
form a new entity, SynteractHCR, Inc., (“SynteractHCR’’); and

 

C. Client and SynteractHCR wish to amend the terms of the Agreement as set forth
below.

Now, THEREFORE, the parties agree to amend the Agreement as follows:

 

1. Name Change. As the result of the acquisition between Synteract, Inc. and
Harrison Clinical Research, Synteract, Inc. is now doing business as
SynteractHCR, Inc. In view of these changes, the parties wish to amend the
Agreement to change “Synteract, Inc.” to “SynteractHCR, Inc.” with respect to
all Services provided by the entity formerly known as Synteract, Inc.

 

2. Section 5(b), entitled Termination, will be deleted and replaced in its
entirety with the following:

“This Agreement may be terminated by the Client for any reason by providing
thirty (30) days written notice to SynteractHCR. This Agreement may be
terminated (i) by SynteracHCR upon the material breach of this Agreement by the
Client, which material breach continues unremedied for thirty (30) days after
delivery of notice of the material breach, and (ii) by either party immediately
in the event the other party becomes insolvent, files a petition in bankruptcy
or makes an assignment for the benefit of creditors. In the event of
termination, SynteractHCR shall be entitled to payment for any portion of the
work completed and for expenses actually and reasonably incurred which cannot be
canceled pursuant to any Project Agreement despite SynteractHCR’s commercially
reasonable efforts to cancel such expenses and conclude such Services as
expeditiously as practical; provided however, SynteractHCR shall not be entitled
to such payments to the extent that Client terminated this Agreement for breach
or default, pursuant to Section 6 hereof, related to the Services for which
payment is sought. Any such payment due hereunder shall be made in accordance
with Section 4 hereof. In the event of termination, SynteractHCR shall promptly
deliver to Client all documents, data and materials in whatever form of any
nature pertaining to SynteractHCR’s provision of Services hereunder and/or
pertaining to any Confidential Information (as defined below) as described in
Section 8.5, except that SynteractHCR may retain, solely for the purpose of
determining the scope of its obligations under this Agreement, one (1) copy of
documents, data or other materials generated hereunder”.



--------------------------------------------------------------------------------

3. Section 8.7, entitled Indemnification, will be deleted and replaced in its
entirety with the following:

“The Client will indemnify and hold harmless SynteractHCR and its employees and
agents from liability, costs, claims, judgments, and reasonable attorney’s fees
brought against SynteractHCR by any third party arising from or in any way
connected with the Services rendered hereunder except to the extent due to
SynteractHCR’s negligence, reckless disregard of duties or willful misconduct ,
SynteractHCR’s failure to conduct the Services in accordance with the terms of
this Agreement or any Project Agreement, SynteractHCR’s breach of this Agreement
or any Project Agreement, or SynteractHCR ‘s violation of any applicable law,
rule or regulation of any applicable governmental authority.

SynteractHCR indemnify and hold harmless Client and its employees and agents
from liability costs, claims, judgments , and reasonable attorney’s fees brought
against Client by any third party arising from or in any way connected to the
performance of Services under this Agreement or any Project Agreement, except to
the extent due to Client’s negligence, reckless disregard of duties or willful
misconduct , Client’s breach of this Agreement or any Project Agreement or
Client’s violation of any applicable law, rule or regulation of any applicable
governmental authority.

In no event shall Client or SynteractHCR be liable for special, indirect,
incidental or consequential damages, including lost profits”.

 

4. Except as expressly provided in this Amendment, all other terms, conditions
and provisions of the Agreement shall apply and remain in full force and effect.

 

5. Each individual signing for a corporate entity hereby personally warrants his
or her legal authority to bind that entity.

IN WITNESS WHEREOF, this Agreement is executed as of the Amendment Effective
Date

 

EVOKE PHARMA, INC.

  SYNTERACTHCR, INC. By:    /s/ David A. Gonyer   By:   /s/ Stewart Bieler   
Name: David A. Gonyer     Name: Stewart Bieler    Title: President & CEO    
Title: President, US Date: 11-26-13   Date: 11-25-2013

 

 

 

 